Citation Nr: 0407726	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  01-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residual 
disabilities of VA coronary artery bypass grafting surgery in 
November 1998, claimed as adult respiratory distress syndrome 
with tracheotomy, atrial fibrillation, amputation of toes of 
the right foot, neuropathy of the left leg, and residuals of 
peripheral embolization of the left popliteal artery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to April 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The September 2000 rating decision also denied entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for glaucoma of the left eye.  In a November 
2000 letter, the veteran wrote to the RO and requested that 
his claim for compensation for an eye disability pursuant to 
38 U.S.C.A. § 1151 be withdrawn.  Accordingly, only the issue 
listed on the title page of this decision is now in appellate 
status before the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the appellant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, supra.  
In this case, the veteran has not received notice of the 
information and evidence necessary to substantiate his claim, 
or notice of which evidence, if any, the claimant is expected 
to obtain and submit, and which evidence will be retrieved by 
VA.  Accordingly, a remand of the veteran's claim is 
required.

The veteran claims that he developed numerous additional 
disabilities due to negligent and inappropriate treatment at 
a VA hospital from November 1998 to February 1999 in 
conjunction with coronary artery bypass grafting surgery.  He 
asserts that he is entitled to compensation for these 
additional disabilities pursuant to 38 U.S.C.A. § 1151.  

The veteran's claims file was sent to a VA vascular physician 
in December 2002.  This physician reviewed the veteran's VA 
medical records and expressed an opinion regarding the 
veteran's VA hospital treatment.  However, the record 
contains seemingly contrary opinions from two private 
physicians, dated in March, September and November 2000.  The 
December 2002 VA physician did not make reference to the 
private opinions.  The Board believes that a VA physician 
should review the veteran's medical records, including the 
private opinions, and then provide a medical opinion which 
includes a discussion of why he or she agrees, or disagrees, 
with the private physicians' opinions.

A lay statement containing information about the veteran's 
treatment at the VA hospital was submitted in August 2003.  
The RO did not review this statement and issue a supplemental 
statement of the case prior to certification of the veteran's 
claim to the Board.  Accordingly, the veteran's claim must be 
returned to the RO so that this newly submitted evidence can 
be reviewed, and a supplemental statement of the case issued.  
See 38 C.F.R. § 19.31(b)(1) (2003); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
must include informing the claimant of 
all information and medical or lay 
evidence that is necessary to 
substantiate his claim; informing the 
appellant of which evidence will be 
retrieved by VA; informing the appellant 
of which evidence, if any, he is expected 
to obtain and submit; and informing the 
appellant to provide any evidence in his 
possession that pertains to the claim.  

2.  The veteran's claims file should be 
forwarded to the vascular physician who 
provided the December 2002 opinion, if 
available.  If that physician is not 
available, another vascular physician 
should be consulted.  

The examiner must review the veteran's 
pertinent medical history, particularly 
the history of his VA inpatient treatment 
from November 1998 to February 1999, and 
the March, September and November 2000 
opinions from private physicians.  Upon 
doing so, the examiner is requested to 
respond to the following:

(a) Did adult respiratory distress 
syndrome with tracheotomy, atrial 
fibrillation, amputation of toes of the 
right foot, neuropathy of the left leg, 
and/or residuals of peripheral 
embolization of the left popliteal artery 
result from VA treatment, or lack of 
treatment, in conjunction with coronary 
artery bypass grafting surgery in 
November 1998?

(b) If so, was such additional disability 
proximately caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing (or 
failing to furnish) the hospital care, 
medical or surgical treatment, or 
examination; or, an event not reasonably 
foreseeable.

All opinions expressed by the VA 
physician must be accompanied by a 
complete rationale and should discuss the 
March, September and November 2000 
opinions of the private physicians.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA medical opinion complies fully 
with the above instructions, if it does 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
veteran and his representative (if any) 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  The 
supplemental statement of the case should 
include consideration of all evidence 
submitted since the July 2003 
supplemental statement of the case.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




